Title: To John Adams from Ebenezer Storer, 10 March 1789
From: Storer, Ebenezer
To: Adams, John


          
            Dear Sir
            Boston March 10th. 1789—
          
          I had yesterday the honour to go to Braintree on purpose to pay my respects to you on the commencement of the new Federal Government, & to assure you of my partaking in the general Joy on the choice of the President & Vice President of the united States.—
          Had I been so happy as to have seen you, I should have taken the liberty, after congratulating you on this pleasing event, to have made an application in behalf of a person, who by the providence of God has been a great Sufferer in the late war, & who, tho’ always willing & desirous to serve his Country, yet is now constrain’d to seek for an opportunity of doing it in hopes of receiving some emolument for his family.— the person I allude to, Sir, is myself, I was at the beginning of the War in large profitable business, had a prospect of adding continually to my Stock, which was then considerable—of giving my Children a good Education, & of assisting them in getting into business when of age—but these prospects are all vanished & the change in my circumstances obliges me to make the present application, which I chearfully do relying on your friendship & readiness to help the unfortunate & distress’d.
          I doubt not Sir you have had & will have more applications of this kind, but among them I believe there will be found few, who have been greater sufferers & I am sure no one who more sincerely rejoices in the Independence of his Country & in the hopes of soon seeing the effects of a good & permanent Government throughout the United States.
          You will therefore give me leave Sir briefly to relate to you my past & present situation, by which you will see the reasonableness of my request & I trust pardon me for troubling you with it.—
          I was as I observ’d before at the commencement of the War in large business & had a considerable Capital, which, had I been out of debt, I should have thought a competency, but unfortunately I was among the number of those who were largely in Debt in Great Britain & by the war prevented from making those remittances which I would have gladly done.— disdaining to live in a British Garrison I soon after the 19th. of April 1775. left the Town & considerable effects there & retired into the Country.— my first business was to collect some of my Debts out of the large Sums I had due to me in Connecticutt,

New-Hampshire & this State.— In the course of the Summer I collected several thousand pounds in hard money, for which I took Treasurer’s notes of this State, the Interest of which was paid in paper money to the end of the War & after that in orders on Collectors of Excise & Tax—which created not more than three per Cent, the principal is still unpaid.— On my return to my native place, I sold my Effects for the paper currency, & receiv’d the best of my debts in the same way, in obedience to the Acts & resolves of Congress & this State without any discompt, even after it had greatly depreciated.— These Sums I put into the Continental Loan Office in full expectation that they would pay my debts in Great Britain.— I need not say how the Interest on these Certificates was paid, as it is known to every one.— When they came to be consolidated by the Scale of depreciation about one third part was cutt off, tho’ taken in lieu of hard money—Dollar for Dollar— When the peace took place I sent a fair statement of my Affairs to my Creditors, who generously gave up the Interest during the War & took my Bonds payable at different periods for the Ballance.— this I consented to, not doubting but these public Securities would rise in value & I be able out of them to discharge these Bonds.— but instead of this when the first & second payments became due, the securities had fallen in value & I could not comply with my Obligations.— On this my Creditors propos’d to give me a discharge on my giving up my real Estate & other property, reconing the securities at four shillings on the pound the then current price.— this I complied with, as I saw no prospect of doing better & thus have on the whole sunk at lest Ten thousand pounds sterling.— my Creditors left me a few outstanding Debts, part of which can never be recover’d, & also the remains of a Legacy to Mrs. Storer from her Father Colo. Quincy, but, wch. on acct. of some irrecoverable Debts, I fear will not all be paid.— this, with my Salary as Treasurer of Harvard College, which is only One hundred pounds, is all my present dependance & without some further assistance it must in a year or two even with the utmost oeconomy be all spent.
          Such, Sir, is my situation & I have been greatly distress’d to know what to do— I wish to spend the remainder of my days in peace & therefore cannot think at my time of life, being near threescore years of age, nor indeed have I the means, of entring again into business, nor am I able to render any assistance to two promising Sons who are setting up for themselves, besides I have an amiable wife & three

small Children who are looking to me for their daily subsistance.— my Friends have therefore advised me to make this application, & indeed it is now the utmost of my ambition to obtain such a place as shall afford my Family a comfortable subsistance, & enable me to give these Children such an education, as shall make them useful members of the Community.—
          I suppose there will be a number of Offices appointed in every State.— I would not presume to say what I should prefer, but if there is any one here, that you may think me capable of executing, I should be obliged for your Interest to procure it for me, & it shall be my study & endeavour to execute it with the utmost fidelity.—
          I would beg leave further to observe, that my conduct as Treasurer to the University, wch. office I have held near twelve years, has fully receiv’d the approbation of the Corporation and Overseers & they wish me to continue in it. that since my troubles the Trustees for perpetuating the Charity of Edward Hopkins Esqr. have chosen me their Treasurer—& I have also had the honour of being Treasurer to the American Academy from its first institution.— These are not lucrative Offices nor do I mention them by way of boasting, but only to show, that, notwithstanding my personal troubles, my Friends still think me capable of executing these public trusts.—
          I have only to add my most ardent wishes that my Country may long enjoy the benefit of your good services & those of our illustrious President, & am with sentiments of the most perfect esteem & regard / Dr. Sir / Your most obedient / & very humble Servant
          
            Ebenezer Storer
          
        